MAINE SUPREME JUDICIAL COURT                                                     Reporter of Decisions
Decision:    2019 ME 109
Docket:      Ken-18-479
Submitted
  On Briefs: June 26, 2019
Decided:     June 11, 2019

Panel:        SAUFLEY, C.J., and ALEXANDER, MEAD, GORMAN, HJELM, and HUMPHREY, JJ.



                                            JANE DOE1

                                                  v.

                                         GLEN PLOURDE


HUMPHREY, J.

         [¶1] Glen Plourde appeals from a protection from harassment order

entered against him in the District Court (Waterville, R.A. French, J.) on the

complaint of Jane Doe. See 5 M.R.S. §§ 4653, 4655(1) (2018). Plourde argues

that the court abused its discretion in consolidating the hearing on his motion

to dissolve the temporary protection from harassment order and the final

hearing on Doe’s complaint, and in issuing a scheduling order that limited the

time for the consolidated hearing to two hours. He also argues that the court




   1 To comply with federal law, we do not identify the plaintiff in this protection from harassment
action and limit our description of events and locations to avoid revealing “the identify or location of
the party protected under [a protection] order.” 18 U.S.C.S. § 2265(d)(3) (LEXIS through Pub. L. No.
116-19).
2

erred in finding credible the testimony of two witnesses and in finding that he

intentionally sought to harass Doe. We affirm the court’s judgment.

                                I. BACKGROUND

        [¶2] In May 2018, Doe first noticed Plourde watching her as she left her

home. He made kissing movements and moved his head and body to follow her

as she drove by him three times that day. Doe then noticed Plourde smoking

while he observed and walked by her home multiple times each day from May

to August. This caused her to be fearful, feel uncomfortable, and change her

daily routine to avoid being outdoors. Plourde later requested copies of the

blueprints to her home from the town office. Plourde was arrested after

entering Doe’s driveway and observing her through the glass portion of her

door.

        [¶3] On August 30, 2018, Doe filed a complaint for protection from

harassment against Plourde in the Waterville District Court. 5 M.R.S. § 4653(1)

(2018).     The court (Mathews, J.) issued a temporary protection from

harassment order that same day. Id. § 4654(2) (2018). On September 18, 2018,

Plourde filed a motion to dissolve, which was scheduled for a hearing on

September 27, 2018. Id. § 4654(6) (2018). Because Doe was not served with

the motion to dissolve until the night before the hearing, the court (Davis, J.)
                                                                               3

continued the hearing to October 1, 2018, consolidating it with the final hearing

on Doe’s complaint. On October 1, the court (Stanfill, J.) continued the hearing

on both motions due to the court’s schedule. Between October 12 and 23, 2018,

Plourde served witness subpoenas on numerous individuals and filed many

letters with the court. After reviewing Plourde’s materials, the court issued a

scheduling order limiting the time allotted for the consolidated hearing to two

hours—each party was “limited to one hour for both cross-examination and

direct presentation of his or her case.”

      [¶4] On October 31, 2018, the court (R.A. French, J.) held the consolidated

hearing and issued a one-year protection from harassment order on the basis

that Doe “established stalking” and “established three or more acts of

intimidation that caused her fear and, in fact, were done with the intent to

intimidate.”   Plourde timely appealed without filing a motion for further

findings. M.R. App. P. 2B(c); M.R. Civ. P. 52(b).

                                 II. DISCUSSION

      [¶5] Plourde first challenges the court’s decision to consolidate the final

hearing on Doe’s complaint and the hearing on his motion to dissolve the

temporary protection from harassment order.            We review the court’s

procedural decision to consolidate the hearings for an abuse of discretion. See
4

M.R. Civ. P. 42(a); Maietta v. Int’l Harvester Co., 496 A.2d 286, 290-91 (Me.

1985).

      ¶[6]   Contrary to Plourde’s argument, the court did not abuse its

discretion in consolidating the hearings. First, the court did not improperly

continue the hearing on Plourde’s motion to dissolve, which had been

scheduled to be heard on September 27, 2018, after Doe was served only the

night before. See 5 M.R.S. § 4654(6). Second, pursuant to section 4654(6), the

court has discretion with regard to when to hold the hearing on the motion to

dissolve. See id. In this case, the court quickly rescheduled the hearing to two

business days later—October 1, 2018—when the parties were already

scheduled to appear in court for the final hearing on Doe’s complaint. It is

within the court’s discretion to consolidate hearings where, as here, there is a

common question of law or fact. M.R. Civ. P. 42(a). In this case, the hearings

involved common questions of law and fact, namely, whether Doe could

demonstrate, by a preponderance of the evidence, that Plourde harassed her.

5 M.R.S. § 4654(1), (6) (2018). Finally, the court’s decision to consolidate the

hearings did not disadvantage Plourde. At both a hearing on a motion to

dissolve and a final hearing on a complaint for protection from harassment, it

is the plaintiff’s burden to demonstrate to the court, by a preponderance of the
                                                                                5

evidence, that a protection order is appropriate. Id. The court’s decision to

consolidate the hearings did not relieve Doe of her burden or otherwise

disadvantage or prejudice Plourde. Therefore, the court did not abuse its

discretion. See M.R. Civ. P. 42(a); Maietta, 496 A.2d at 290-91.

      [¶7] Plourde next challenges the court’s (Stanfill, J.) scheduling order

limiting the consolidated hearing to two hours, allotting one hour to each party

to cross-examine and present its case. We review a trial court’s scheduling

order for an abuse of discretion. M.R. Civ. P. 16A(a). Contrary to Plourde’s

argument, the court did not abuse its discretion in issuing a scheduling order

limiting the duration of the consolidated hearing and the issues to be

considered. See id. Pursuant to Rule 16A(a), “the court may issue a scheduling

order, trial management order, or other order directing the future course of the

action.” Id. Moreover, the “trial court has broad discretion to control the order

and timing of presentation of evidence and to set and enforce reasonable time

limits on testimonial hearings.” Dolliver v. Dolliver, 2001 ME 144, ¶ 10, 782 A.2d

316. Based on prior court-related experiences with Plourde, the number of

subpoenas Plourde filed (few, if any, of which were likely to generate relevant

evidence), and the relative simplicity of the issues to be decided at the hearing,

the court did not abuse its discretion in limiting the total time for the hearing
6

to two hours, nor in explicitly restricting the scope of inquiry to issues relevant

to the protection from harassment order. See M.R. Civ. P. 16A(a); Bank of Am.,

N.A. v. Camire, 2017 ME 20, ¶¶ 1, 8-10, 155 A.3d 416 (determining that the trial

court properly exercised its discretion in managing trial time where the court

provided advance notice to the parties that the trial would be limited to two

hours on a claim involving outstanding credit card debt).

      [¶8] Finally, Plourde argues that the court erred in relying on the

testimony of two particular witnesses and in finding that he intentionally

harassed Doe. We review challenges to a witness’s credibility and the court’s

factual findings for clear error. See M.R. Civ. P. 52(c); Allen v. Rae, 2019 ME 53,

¶ 9, 206 A.3d 902; Sloan v. Christianson, 2012 ME 72, ¶ 29, 43 A.3d 978. We find

Plourde’s arguments unpersuasive for two reasons. First, “[b]ecause a trial

court is not bound to accept testimony and evidence as fact, and because

determinations of the weight and credibility of testimony and evidence are

squarely in the province of the fact-finder, we will not second-guess the trial

court’s credibility assessment of conflicting testimony.” Allen, 2019 ME 53, ¶ 9,

206 A.3d 902 (quotation marks omitted).          Second, contrary to Plourde’s

contention, there is sufficient evidence to support the court’s finding that he

engaged in a pattern of behavior that caused Doe fear and was performed with
                                                                              7

the intent to intimidate her. 5 M.R.S. § 4651(2)(A) (2018). Therefore, the court

did not err in issuing the protection from harassment order. Id. § 4655.

        The entry is:

                           Judgment affirmed.



Glen Plourde, appellant pro se

Melissa L. Martin, Esq., Pine Tree Legal Assistance, Portland, for appellee Jane
Doe


Waterville District Court docket number PA-2018-329
FOR CLERK REFERENCE ONLY